—In an action to recover damages for wrongful death, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Wager, J.), dated June 6, 1984, which denied his motion for summary judgment.
Order reversed, on the law, without costs or disbursements, motion granted, and action dismissed.
In response to the defendant’s documentary evidence which indicated that the decedent’s fall and ensuing injuries were not the product of the defendant’s negligence, the plaintiffs had the responsibility to lay bare proof and show validity to their claim by evidentiary proof in admissible form (see, Zuckerman v City of New York, 49 NY2d 557; Mildner v Wagner, 89 AD2d 638; DeBoer v Lloyd’s Shopping Center, 115 AD2d 633). Since the plaintiffs failed to meet this responsibility, the defendant’s motion should have been granted. Mengano, J. P., Thompson, Brown and Weinstein, JJ., concur.